Title: To Benjamin Franklin from Jean-Pierre Bérenger, 12 November 1778
From: Bérenger, Jean-Pierre
To: Franklin, Benjamin


Monsieur
Lausanne, ce 12 9bre. 1778.
Pardon si je vous écris encore: il ne s’agit plus d’un sujet sur lequel votre silence m’a appris à me taire. Cinq jeunes gens partent pour l’Amerique où je voudrais pouvoir les suivre: je les connais à peine de nom; mais ils sont Genevois, & ce nom est toujours cher à mon coeur; ils partent avec l’agrement de leurs Parens; leurs ressources les rendent independans de tout secours pécuniaire ils sont industrieux & sages, ils peuvent être utiles & le desirent: c’est ce qu’on m’assure. Ils veulent devenir americains; ils vous adoptent donc pour Père, daignez voir en eux des enfans; vous pouvez faciliter leur passage, leur épargner des malheurs, & rendre utile leur industrie. Daignez les protéger, les diriger, c’est l’office des gens de bien, de l’homme vertueux, du soutien & du vengeur de sa Patrie, c’est le vôtre.
Un grand nombre de Genevois aspirent comme eux à retrouver en Amerique une patrie plus libre encore que la leur & qui offre un champ plus vaste à leur activité & à leurs talens. Si par exemple, une manufacture d’Horlogérie pouvait être utile à Boston ou Philadelphie, il serait très possible de la former de Genevois, j’en sens la possibilité, j’en aurais le pouvoir. Mais un tel établissement est l’ouvrage de la paix.
J’ai appris que vous aviez reçu les Histoires de Genève. Je desirerais bien qu’elle vous parut comme à Mr. de Voltaire, l’ouvrage d’un bon Citoyen, d’un ami des hommes, & où le stile de l’Auteur faisait oublier les fautes de l’Imprimeur.

Permettez-moi de dire encore avec l’estime & le respect que tout homme de sentiment vous doit, que je me ferai toujours un honneur d’etre Monsieur Votre très humble & très obéissant serviteur
Berengerde la Société de Lausanne
A Mr. le Docteur Franklin
 
Notation: Beranger Lausanne ce 12e. 9bre. 1778
